DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 26 July 2022 has been entered. Claims 1-18 remain pending in the application. 
Claim Objections
Claims 15- 17 are objected to because of the following informalities:
In Claims 15-17, the word “position” has been misspelled.
In Claim 15 “the the ported tube” should likely read “the ported tube”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “above” and “below”.  These limitations are unclear because these limitations are situational based on the orientation of the relief valve and will change based on the orientation of the valve.  Therefore, these limitations are unclear.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dam et al (US 2016/0195317) in view of Elsey (US 1,865,460).
Regarding Claim 1, Dam et al discloses a traveling relief valve (Figure 1; The recitation “for controlling flow in a well” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).
The valve comprising: 
a seat (12); 
a carrier (5) positioned in relation to the seat forming a first open or closed interface between a first end of the seat and a first end of the carrier (shown closed in Figure 1 and open in Figure 3), whereby the first interface is open when pressure in the well below the carrier is greater than above the carrier (Figure 3), and whereby the first interface is closed when pressure in the well above the carrier is greater than below the carrier (Figure 1), such that changes in said pressures within the well cause the first interface to open or close (Figures 1-3); and 
a tube (8) movably secured within the carrier to form a second open or closed interface for flow through the ported tube (on 12), whereby the second interface is closed when pressure in the well below the tube is greater than above the tube (Figure 3), and whereby the second interface is open when pressure in the well above the tube is greater than below the tube (Figure 1), such that changes in said pressures within the well cause the second interface to open or close (Figures 1-3),
but fails to expressly disclose where the tube is ported.
Elsey teaches a relief valve (Figures 2-3) with a seat (38); a carrier (44) positioned in relation to the seat forming an open or a closed interface between a first end of the seat and a first end of the carrier (Figure 2) and a ported tube (45) movably secured within the carrier to move between at least a first position within the carrier and a second position within the carrier (Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dam et al to incorporate the teachings of Elsey to provide for where the tube is ported.  Doing so would be combining prior art elements according to known methods (the valve of Otis with the tube obstruction of Elsey) to yield predictable results (to provide fluid flow from within the flow path).
Regarding Claim 2, Dam et al disclose where the first interface is closed when the second interface is open (Figure 1).  
Regarding Claim 3, Dam et al disclose where the first interface is open when the second interface is closed (Figure 3).  
Regarding Claim 4, Dam et al disclose where the carrier (5) includes a spring (10) and said spring affects the amount of pressure required to open or close the second interface (Figure 1; Paragraph 74).  
Regarding Claim 5, Dam et al disclose where the spring (10) is a compression spring having at least a first compression point corresponding to a first position of the ported tube within the carrier (Figure 3) and a second compression point corresponding to a second position of the ported tube within the carrier (Figure 1).  
Regarding Claim 6, Dam et al disclose where the spring (10) is compressed more at the second compression point than at the first compression point and wherein the second interface is open when the spring is at its second compression point (Figure 1).  
Regarding Claim 9, Dam et al disclose the relief valve mounted in a flow cage (2) having an upper end (to the right) and a lower end (to the left).  
Regarding Claim 10, Dam et al disclose where the carrier with the ported tube moveably secured therein is mounted in the flow cage so that the carrier travels at least partially between the upper end and the lower end of the flow cage (Figures 1-3).  
Regarding Claim 11, Dam et al disclose where the seat is mounted in the flow cage so that the seat remains stationary while the carrier with the ported tube movably secured therein travels at least partially between the upper end and the lower end of the flow cage (Figures 1-3; where the seat 12 remains stationary).  
Regarding Claim 15, Dam et al disclose where the ported tube is movably secured within the carrier to move between at least a first position within the carrier and a second position within the carrier (Figures 1-3), wherein the second interface is closed when the ported tube is in its first position (Figure 3) and the second interface is open when the ported tube is in its second position (Figure 1).  
Regarding Claim 16, Dam et al disclose where flow travels from above the traveling relief valve (from the right) to below the traveling relief valve (to the left) when the ported tube is in its second position (Figure 1).  
Regarding Claim 17, Dam et al disclose where the second interface is closed when the ported tube is in its first position within the carrier (Figure 3), and wherein the second interface is open when the ported tube is in its second position within the carrier (Figure 1).  
Claim(s) 7-8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dam et al (US 2016/0195317) in view of Elsey (US 1,865,460) in further view of Cowles (US 695,378).
Regarding Claim 7, Dam et al as modified by Elsey teach all essential elements of the current invention as discussed above except for where the ported tube is secured within the carrier by a screw.  
Cowles teaches a check valve (Figure 1) where the valve (C’; where the valve is a ported tube is taught by Elsey) is secured within a carrier (A) by a screw (C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dam et al as modified by Elsey to incorporate the teachings of Cowles to provide for where the ported tube is secured within the carrier by a screw.  Doing so would be combining prior art elements according to known methods (the valve of Cowles with the tube valve of Dam et al) to yield predictable results (to secure the valve and provide for durable, replaceable portions of the valve).
Regarding Claim 8, Cowles teaches a seal (C2) between the screw (C) and the first end of the carrier (a1).  
Regarding Claim 18, Cowles teaches an interface between the seal (c2) and the first end of the carrier, whereby said interface includes the second interface (Figure 1).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dam et al (US 2016/0195317) in view of Elsey (US 1,865,460) in further view of Peterson (US 3,861,414).
Regarding Claim 12, Dam et al disclose all essential elements of the current invention as discussed above except for wherein the flow cage is coupled to a hold down accessory.
Peterson teaches a relief valve (Figure 2) with a valve cage (8) coupled to a hold down accessory (15 within 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dam et al to incorporate the teachings of Peterson to provide for wherein the flow cage is coupled to a hold down accessory.  Doing so would be combining prior art elements according to known methods (the relief valve of Dam et al with the apparatus of Peterson) to yield predictable results (to provide a secure and durable relief valve within the apparatus.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Dam et al (US 2016/0195317) in view of Elsey (US 1,865,460).
Regarding Claims 13 and 14, Dam et al disclose all essential elements of the current invention except for where the seat includes an o-ring groove and where the o-ring groove includes an o-ring.  
While Dam et al fail to disclose where the seat includes an o-ring groove and o-ring, Dam et al do disclose an o-ring (13) within a groove within the carrier (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the seat includes an o-ring groove and where the o-ring groove includes an o-ring, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Therefore, locating the o-ring from the carrier to the seat would be obvious to one of ordinary skill in the art.
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
To note, Applicant argued that the previous references cited where non-analogous art. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Elsey (and now currently cited Dam et al) are both related to the problem of controlling fluid flow within a pipeline, and therefore qualify as analogous art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753